UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 24, 2013 TONGJI HEALTHCARE GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-140645 99-0364697 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) No. 5 Beiji Road Nanning, Guangxi, People’s Republic of China 530011 (Address of principal executive offices) (zip code) 86-771-2020000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.01 Changes in Registrant’s Certifying Accountant. On July 24, 2013, Tongji Healthcare Group, Inc. (the “Company”) signed an engagement letter appointing Anton & Chia, LLP (“A&C”) as the new independent registered public accounting firm for the Company, effective as of July 24, 2013. On July 26, 2013, the Board of Directors of the Company ratified the engagement of A&C as the new independent registered public accounting firm for the Company. During the two most recent fiscal years and through the date of its engagement, the Company did not consult with A&C regarding (i) the application of accounting principles to a specific transaction, either completed or proposed; (ii) the type of audit opinion that might be rendered on the Company’s financial statements, and none of the following was provided to the Company (a) a written report, or (b) oral advice that A&C concluded was an important factor considered by the Company in reaching a decision as to an accounting, auditing, or financial reporting issue; or (iii) any matter that was subject of a disagreement, as that term is defined in Item 304(a)(1)(iv) of Regulation S-K, or a reportable event, as described in Item 304(a)(1)(v) of Regulation S-K. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 29, 2013 TONGJI HEALTHCARE GROUP, INC. By: /s/ Yunhui Yu Yunhui Yu President and Chief Executive Officer 3
